DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Oath/Declaration
The receipt of Oath/Declaration is acknowledged.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of reference of the cited document(s) on page(s) one of the specification.
Drawings
The drawing(s) filed on 03/18/2021 are accepted by the Examiner.
Status of Claims
Claims 1-15 are pending in this application.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a first facsimile transmitting section that transmits” in claim(s) 1 and 15.
“a first voice-information transmitting section that transmits” in claim(s) 1 and 15.
“a first control section that controls” in claim(s) 1, 12 and 13. 
“a second facsimile receiving section that receives” in claim(s) 1, 14 and 15.
“a second voice-information communication section” in claim(s) 1-6, 8, 9, 14 and 15.
“a second control section that controls” in claim(s) 1-6, 9, 11 and 13-15
“a second storage section that stores” in claim(s) 2. 
“a communication section that communicates” in claims 3.
“a communication section that communicates” in claim(s) 4.
“a printing section that prints” in claim 11. 
“a third storage section that stores” in claim 11. 
“a first storage section that stores voice information” in claims 12

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)	Claim(s) 1 and 15: ‘a first facsimile transmitting section that transmits’ corresponds to Fig. 1 – element 16. The first facsimile communication section 16 performs facsimile communication over telephone lines in response to a request from the first control section 11, ¶ [0049].
(b)	Claim(s) 1 and 15: ‘a first voice-information transmitting section that transmits’ corresponds to Fig. 1 – element 19. The first voice-information communication section 19 transmits and receives voice information over the above- described network or telephone lines in response to a request from the first control section 11. The first voice-information communication section 19 is an example of the first voice- information transmitting section, ¶ [0052].
(c)	Claim(s) 1, 12 and 13: ‘a first control section that controls’ corresponds to Fig. 1 – element 11. The first control section 11 controls the entire first multifunctional machine 10. An example of the first control section 11 is a central processing unit (CPU), ¶ [0044].
(d)	Claim(s) 1, 14 and 15: ‘a second facsimile receiving section that receives’ corresponds to Fig. 1 – element 26. The second facsimile communication section 26 performs facsimile communication over telephone lines in response to a request from the second control section 21, ¶ [0064].

(f)	Claim(s) 1-6, 9, 11 and 13-15: ‘a second control section that controls’ corresponds to Fig. 1 – element 21. The image notifying unit 25 of the image reading device 101 illustrated in FIG. 33 includes a notification image generating unit 25f that functions as information composing unit between the image storage unit 25b and the image printing unit 25e, Applicant Pub ¶ [0270].
(g)	Claim(s) 2, 3 and 5: ‘a second storage section that stores’ corresponds to Fig. 1 – element 22. The second voice-information communication section 29 transmits and receives voice information over the above- described network or telephone lines in response to a request from the second control section 21. The second voice- information communication section 29 may be configured to receive voice information over a network or telephone lines but not to transmit voice information in response to a request from the second control section 21, ¶ [0067].
(h)	Claim(s) 3: “a communication section that communicates” corresponds to Fig. 1 – element 14. The first control section 11 may control the first communication section 14 to transmit the secure-facsimile-communication start information to the second multifunctional machine 20 over the network described above. In this example, performing secure facsimile communication is performing confidential communication, 
 (j)	Claim(s) 4: “a communication section that communicates” corresponds to Fig. 1 – element 24. The second communication section 24 includes a digital input/output port for USB or the like, and an Ethernet port, ¶ [0062].
 (j)	Claim(s) 11: “a printing section that prints” corresponds to Fig. 1 – element 27. The second printing section 27 is a printer that performs printing on a print medium in response to a request from the second control section 21, ¶ [0065].
(k)	Claim(s) 11: “a third storage section that stores” corresponds to Fig. 1 – element 22. The second voice-information communication section 29 transmits and receives voice information over the above- described network or telephone lines in response to a request from the second control section 21. The second voice- information communication section 29 may be configured to receive voice information over a network or telephone lines but not to transmit voice information in response to a request from the second control section 21 … the second storage section 22 is an example of the third storage section ¶ [0067 and 0176].
(l)	Claim(s) 12: “a first storage section that stores voice information” corresponds to Fig. 1 – element 12. The first control section 11 stores the first voice information in the first storage section 12 according to a received operation. The operation may be any operation capable of storing the first voice information in the first storage section 12. After the processing of step S104 shown in FIG. 5 is performed, the first control section 11 reads the first voice information stored in the first storage section 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0051541 A1 “Inoue” in view of US 2018/0052941 A1 “Codignotto”.
With respect to claim 1, Inoue discloses a communication system (Fig. 1 – CPU 101 (system controller) that overall controls the communication apparatus 100) comprising: 
a transmitting apparatus (Para [0058]; the communication apparatus 100 on a sender side); and 
a receiving apparatus (Para [0058]; wherein the communication apparatus 100 on a receiver side) that communicates with the transmitting apparatus over a telephone line (Para [0062]; wherein the receiver side receives an ACK (acknowledgement) response from the sender side (step S505) and creates an audio session, whereby a voice telephone communication state is established), wherein 
(Para [0058]; wherein the communication apparatus 100 on a sender side): 
a first facsimile transmitting section (Fig. 1 – the communication apparatus 100 on a sender side, element 108, modem) that transmits image information over the telephone line (Para [0027]; wherein a modem 108 demodulates a modulated signal supplied from a line and modulates a signal supplied from the communication apparatus 100 for output to the line. An NCU (network control unit) 109 is an I/F unit with a PSTN (public switched telephone network) 110); 
a first voice-information transmitting section (Fig. 1 – the communication apparatus 100 on a sender side, element 111, telephone) that transmits first voice information that is voice information on a first user (Para [0027]; wherein a telephone 111 includes a handset used for telephone communication, and has an answering machine function or the like. A voice encoding/decoding processing unit 112 that supports voice encoding systems such as G.711 and G.729 encodes voice and decodes an encoded voice signal); and 
a first control section (Fig. 1 – the communication apparatus 100 on a sender side, element 101, CPU) that controls the first facsimile transmitting section and the first voice-information transmitting section (Para [0071 and 0072]; wherein the CPU 101 controls the communication apparatus 100 in such a manner that an INVITE request that includes information representing a media type (m) of voice (audio) is transmitted by SIP, whereby a call connection is established by the SIP between the communication apparatus 100 and the receiver side, and voice telephone communication can be made possible. Step S603 is an example of a voice communication unit of this invention that performs voice communication with a communication destination), 
the receiving apparatus (Para [0058]; wherein the communication apparatus 100 on a receiver side) includes: 
a second facsimile receiving section (Fig. 1 – the communication apparatus 100 on a receiver side, element 108, modem) that receives the image information over the telephone line (Para [0065 and 0066]; wherein the sender side transmits a reINVITE request (session reestablishment request) that includes information representing a media type (m) of image (step S506), to thereby request the receiver side to create an image session. In response to the reINVITE request, a "200 OK" (success) response is transmitted from the receiver side (step S507). In response to this, the sender side transmits an ACK response (step S508), whereby an image session is established and T.38 communication is started. Subsequently, a "T30 IND:CED" message relating to facsimile signal, and the like are transmitted (step S509), and image data transmission is executed by T.38 communication); 
a second voice-information communication section (Fig. 1 – the communication apparatus 100 on a receiver side, element 111, telephone) that receives the first voice information (Para [0071]; wherein the CPU 101 controls the communication apparatus 100 in such a manner that an INVITE request that includes information representing a media type (m) of voice (audio) is transmitted by SIP, whereby a call connection is established by the SIP between the communication apparatus 100 and the receiver side, and voice telephone communication can be made possible. Step S603 is an example of a voice communication unit of this invention that performs voice communication with a communication destination); and 
a second control section (Fig. 1 – the communication apparatus 100 on a receiver side, element 101, CPU) that controls the second facsimile receiving section and the second voice-information communication section (Para [0071 and 0072]; wherein the CPU 101 controls the communication apparatus 100 in such a manner that an INVITE request that includes information representing a media type (m) of voice (audio) is transmitted by SIP, whereby a call connection is established by the SIP between the communication apparatus 100 and the receiver side, and voice telephone communication can be made possible. Step S603 is an example of a voice communication unit of this invention that performs voice communication with a communication destination), and 
when the second voice-information communication section receives the first voice information from the transmitting apparatus (Para [0062]; Fig. 5 – see at least step S505; wherein the receiver side receives an ACK (acknowledgement) response from the sender side (step S505) and creates an audio session, whereby a voice telephone communication state is established).
However, Inoue fails to explicitly disclose the second control section permits or rejects reception of the image information from the transmitting apparatus via the second facsimile receiving section based on a result of authentication of the first user performed based on the received first voice information and second voice information on a user who is permitted in advance to use the receiving apparatus.
(Para [0094; wherein a users' account is setup to use the fax terminal ID (an ID signal sent from the sending fax machine and usually set to the fax machines' telephone number) for I&S. The fax terminal ID is only transmitted when the fax message is being transmitted. Because of this condition, the system could allow the reception of a fax message even though it has not identified the sender yet. After the fax message has been received, the system would then check whether the fax is from a valid user. If it is not from a valid user, the fax is discarded) of the first user performed based on the received first voice information and second voice information on a user who is permitted in advance to use the receiving apparatus (Para [0133]; Fig. 7 – see at least step 730, 740 and 750; wherein the MPS initiates the fax receival process at step 700, which comprises the use of hardware and/or software to receive the fax message from the user. A hardware fax device is typically used when a fax is being received over a telephone line. Software protocols such as IP-Faxing allow a fax to be received over a data network without requiring special fax hardware. Step 710 receives the fax and any associated or accompanying ID info. Common ID info was discussed in detail with reference to FIG. 2. If the fax arrived over a telephone line, the call is typically terminated after the fax is received. Step 720 then saves the faxed document into a storage area, such as the user's storage area. Step 730 then attempts to use all of the available ID info for the fax message to identify the sender of the fax as an authorized user of the system. If the system cannot identify the sender of the fax to be an authorized user, the fax is discarded at step 740 and the system returns to waiting for a new message. If the sender of the fax has been identified as an authorized user of the system, the fax is published at step 750).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Inoue to apply permits or rejects reception of the image information from the transmitting apparatus via the second facsimile receiving section based on a result of authentication of the first user performed based on the received first voice information and second voice information on a user who is permitted in advance to use the receiving apparatus as taught by Codignotto since doing so would have predictably and advantageously allows significantly increase the security of a fax message. By designating a fax message as private, the system will only allow a reviewer with the correct passcode to view the fax message (see at least Codignotto, Para [0047]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 12, which claim 1 is incorporated, Inoue discloses wherein the transmitting apparatus (Para [0058]; wherein the communication apparatus 100 on a sender side) further includes a first storage section that stores (Para [0051]; wherein the destination table is stored in a flash memory or the like that constitutes the ROM 102 or stored in a hard disk drive (not shown)) voice information  (Para [0053]; wherein the communication history table stores history information that represents a history of communications performed in the past with destinations, and includes an acceptance number field 401, destination information field 402), when receiving a (Para [0053]; wherein the communication history table stores history information that represents a history of communications performed in the past with destinations, and includes an acceptance number field 401, destination information field 402), and when transmitting the image information to the receiving apparatus (Para [0058]; transmitting image from the sender side to the receiver side), the first control section reads the first voice information from the first storage section and transmits the read first voice information to the receiving apparatus (Para [0076; Fig. 6 – see at least step S609; wherein in step S609, the CPU 101 controls the communication apparatus 100 to perform facsimile communication in virtual voice communication mode, while maintaining the voice connection. Thus, facsimile transmission is performed in the virtual voice mode, if the communication destination with which the voice communication is being performed is not registered in the destination information or if the communication destination with which the voice communication is being performed is not capable of performing facsimile communication in the T.38 mode).
With respect to claim 13, which claim 1 is incorporated, Inoue fails to explicitly disclose wherein, when the second control section rejects reception of the image information, the first control section does not transmit the image information.
However, Codignotto, working in the same field of endeavor, recognizes this problem and teaches when the second control section rejects reception of the image information, the first control section does not transmit the image information (Para [0094; wherein a users' account is setup to use the fax terminal ID (an ID signal sent from the sending fax machine and usually set to the fax machines' telephone number) for I&S. The fax terminal ID is only transmitted when the fax message is being transmitted. Because of this condition, the system could allow the reception of a fax message even though it has not identified the sender yet. After the fax message has been received, the system would then check whether the fax is from a valid user. If it is not from a valid user, the fax is discarded).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Inoue to apply when the second control section rejects reception of the image information, the first control section does not transmit the image information as taught by Codignotto since doing so would have predictably and advantageously allows significantly increase the security of a fax message. By designating a fax message as private, the system will only allow a reviewer with the correct passcode to view the fax message (see at least Codignotto, Para [0047]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 14, (drawn to a device) the proposed combination of Inoue in view of Codignotto, explained in the rejection of device claim 1 renders obvious the steps of the device of claim 14, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 14.
With respect to claim 15, (drawn to a system) the proposed combination of Inoue in view of Codignotto, explained in the rejection of device claim 1 renders obvious the steps of the system of claim 15, because these steps occur in the operation of the . 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0051541 A1 “Inoue” in view of US 2018/0052941 A1 “Codignotto” as applied to claim 1 above, and further in view of US 2010/0128291 A1 Vendrow et al. (hereinafter referred to as “Vendrow”).
With respect to claim 2, which claim 1 is incorporated, Inoue fails to explicitly discloses the receiving apparatus further includes a second storage section that stores the second voice information, and when the second voice-information communication section receives the first voice information, the second control section reads the second voice information from the second storage section, performs the authentication based on the received first voice information and the read second voice information, and permits or rejects reception of the image information from the transmitting apparatus based on a result of the authentication.
However, However, Codignotto, working in the same field of endeavor, recognizes this problem and teaches permits or rejects reception of the image information from the transmitting apparatus based on a result of the authentication (Para [0094; wherein a users' account is setup to use the fax terminal ID (an ID signal sent from the sending fax machine and usually set to the fax machines' telephone number) for I&S. The fax terminal ID is only transmitted when the fax message is being transmitted. Because of this condition, the system could allow the reception of a fax message even though it has not identified the sender yet. After the fax message has been received, the system would then check whether the fax is from a valid user. If it is not from a valid user, the fax is discarded).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Inoue to permits or rejects reception of the image information from the transmitting apparatus based on a result of the authentication as taught by Codignotto since doing so would have predictably and advantageously allows significantly increase the security of a fax message. By designating a fax message as private, the system will only allow a reviewer with the correct passcode to view the fax message (see at least Codignotto, Para [0047]).  
However, neither Inoue nor Codignotto appears to explicitly disclose a second storage section that stores the second voice information, and when the second voice-information communication section receives the first voice information, the second control section reads the second voice information from the second storage section, performs the authentication based on the received first voice information and the read second voice information.
Vendrow, working in the same field of endeavor, recognizes this problem and teaches a second storage section that stores the second voice information (Fax server 520 which corresponds to the claimed limitation of second storage storing voice information sample for user authentication purpose), and when the second voice-information communication section receives the first voice information, the second control section reads the second voice information from the second storage section, performs the authentication based on the received first voice information and the read (Para [0058]; wherein the fax server 520 can also authenticate a user's identity by requiring the user's mobile device at a predefined geographic location, such as in office, or at a certain address. The fax server 520 can also authenticate a user's identity by applying a biometric security technology. For example, the fax server 520 can compare a user's voice with a stored voice sample; the fax server 520 can apply facial recognition technology on a self-portrait of a user, if the user's mobile device includes a real-time image capturing device such as a built-in camera; the fax server can also require a user to perform a pre-defined physical movement, such as waving a mobile device in a specific form, if the user's mobile device can sense motion; the fax server can also apply voice recognition technology, based on a voice capturing device integrated with or coupled to the mobile device (e.g., a microphone built in or connected to the mobile device)).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Inoue in view of Codignotto to apply a second storage section that stores the second voice information, and when the second voice-information communication section receives the first voice information, the second control section reads the second voice information from the second storage section, performs the authentication based on the received first voice information and the read second voice information as taught by Vendrow since doing so would have predictably and advantageously allows to authenticate user's identity by applying a previously stored voce sample  (see at least Vendrow, Para [0058]).  
.
Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0051541 A1 “Inoue” in view of US 2018/0052941 A1 “Codignotto” as applied to claim 1 above, and further in view of US 2010/0245908 A1 “Tonegawa”.
With respect to claim 11, which claim 1 is incorporated, Inoue discloses wherein the receiving apparatus (Para [0058]; wherein the communication apparatus 100 on a receiver side) further includes a printing section (Fig. 1 – element 121 printer) that prints an image that the image information indicates (Para [0034]; wherein printer 121 is e.g. a laser beam printer that records received image, file data) and a third storage section (Para [0054-0056]; Fig. 1 – the communication apparatus 100 on a receiver side, wherein communication history table is stored in a flash memory or the like that constitutes the ROM 102 or stored in a hard disk drive (not shown), for example {Interpretation: the receiver side ROM 102  corresponds to the claimed ‘third storage section’}).
However, Inoue fails to explicitly disclose when the result of the authentication is a success, the second control section permits reception of the image information from the transmitting apparatus, stores the image information received from the transmitting apparatus in the storage section, and thereafter when a second user succeeds in logging in the receiving apparatus, causes the printing section to print the image that the image information stored in the storage section indicates. 
However, Codignotto, working in the same field of endeavor, recognizes this problem and teaches when the result of the authentication is a success (Para [0133]; Fig. 7 – wherein Step 710 receives the fax and any associated or accompanying ID info), the second control section permits reception of the image information from the transmitting apparatus, stores the image information received from the transmitting apparatus in the storage section (Para [0133]; wherein Step 720 then saves the faxed document into a storage area, such as the user's storage area. Step 730 then attempts to use all of the available ID info for the fax message to identify the sender of the fax as an authorized user of the system. If the system cannot identify the sender of the fax to be an authorized user, the fax is discarded at step 740 and the system returns to waiting for a new message).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Inoue to apply when the result of the authentication is a success, the second control section permits reception of the image information from the transmitting apparatus, stores the image information received from the transmitting apparatus in the storage section as taught by Codignotto since doing so would have predictably and advantageously allows significantly increase the security of a fax message. By designating a fax message as private, the system will only allow a reviewer with the correct passcode to view the fax message (see at least Codignotto, Para [0047]).  
However, neither Inoue nor Codignotto appears to explicitly disclose when a second user succeeds in logging in the receiving apparatus, causes the printing section to print the image that the image information stored in the storage section indicates.
Tonegawa, working in the same field of endeavor, recognizes this problem and teaches when a second user succeeds in logging in the receiving apparatus (Para [0103 and 0104]; Fig. 7 – wherein when HANAKO (i.e. the second user) logs in the MFP 102 after having logged out from the MFP 101, the MFP 102 performs a log-in process 515. As previously described referring to FIG. 4, the presence server 105 knows that HANAKO has logged in the MFP 102 and notifies the MFP 100 to that effect. The MFP 100 notified of that HANAKO has logged in the MFP 102 issues an INVITE command 516 to the SIP server 104. Since HANAKO has logged in the MFP 102 at that time, an INVITE command 517 is issued from the SIP server 104 to the MFP 102), causes the printing section to print the image that the image information stored in the storage section indicates (Para [0111 and 0112]; Fig. 7 – wherein the MFP 102 performs a registration process 531 to register sip:TARO@abc.co.jp (as sender's SIP URI), sip:hanako@abc.co.jp (as recipient's SIP URI), reception start time, number of images, communication time, acceptance number, and reception result (OK) in a communication log. Subsequently, the MFP 102 performs a printing process 532 to print the received image and a registration process 533 to register HANAKO (as typographer), print start time, number of prints, sheet size, image attribute (color), and print result (OK) in a print log. After completion of printing, the MFP 102 performs a log-out process 534 when HANAKO logs out from the MFP 102).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Inoue in view of Codignotto to apply when a second user succeeds in logging in the receiving apparatus, causes the printing section to print the image that the image information stored in the storage section indicates as taught by Tonegawa since doing so would have predictably and advantageously allows when it is detected that the (see at least Tonegawa, Abstract).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 3-10 contain subject matter that is not disclosed or made obvious in the cited art.
In regard to claim 3, when considering claim 3 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] the receiving apparatus further includes a second storage section that stores the second voice information, the second voice-information communication section receives the first voice  information, the second control section reads the second voice information from the second storage section, and the communication section transmits the received first voice information and the read second voice information to the first server as authentication information, the first server performs the authentication based on the authentication information received from the receiving apparatus and transmits authentication result information indicating a result of the authentication to the receiving apparatus, and the second control section permits or rejects reception of the 
In regard to claim 4, when considering claim 4 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] the receiving apparatus is communicably connected to the second server, and 
the second voice-information communication section receives the first voice information, the communication section receives the second voice information from the second server, and the second control section performs the authentication based on the received first voice information and the received second voice information, and permits or rejects reception of the image information from the transmitting apparatus based on a result of the authentication.”
In regard to claim 5, when considering claim 5 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] a third server that performs the authentication and that includes a second storage section that stores the second voice information, wherein the receiving apparatus further includes a communication section that communicates with the third server, 
the second voice-information communication section receives the first voice information, and the communication section transmits the received first voice information to the third server, 
the third server performs the authentication based on the first voice information received from the receiving apparatus and the second voice information stored in the 
the second control section permits or rejects reception of the image information from the transmitting apparatus based on the authentication result information received from the third server.”
In regard to claims 6, claims 6 depends on objected claim 3. Therefore, by virtue of their dependency, claims 6 is also indicated as objected subject matter. 
In regard to claim 7, when considering claim 7 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] the first voice information is voice information according to a voice of the first user,
the second voice information includes voiceprint information indicating a voiceprint of the first user, and 
the authentication includes voiceprint authentication based on a voiceprint that the voiceprint information indicates and a voiceprint extracted based on the voice according to the first voice information.”
In regard to claims 8-10, claims 8-10 depends on objected claim 7. Therefore, by virtue of their dependency, claims 7-10 are also indicated as objected subject matter. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Robert (2014/0307294) disclose systems and methods for the sending, delivery or receiving of faxes are disclosed herein. In particular, certain 
Yoshimura et al. (10,474,403) disclose a processing apparatus includes a receiving section that receives data transmitted by a sender, an output section that outputs the data received by the receiving section, and a charge section that charges the sender if the output section outputs the data within a predetermined period after the time at which the data is transmitted.
Ono (2010/0328712) disclose a communication apparatus including: a requiring section which transmits a requirement for establishing a state in which and the communication apparatus and a first communication apparatus are communicable with each other via an internet line, to the first communication apparatus via the internet line; a communication establishing section which establishes the state; a calling section which transmits a dial signal to an exchanger via the telephone line and calls a to-be-called apparatus, when the communication establishing section has established the state; a notifying section 
Codigmoto (2010/0017493) disclose a message publishing system processes a message from a sender in a first format and comprises a central processor, a sender account, a storage area to store at least a portion of the message, and software executing to configure the central processor. The processor identifies the sender as an authorized sender based on information associated with the message in comparison to data in the sender account, wherein the identification is dependent upon the first format, and publishes the portion of the message so as to be viewable only if the sender has been identified as an authorized sender. The software can further configure the processor to allow a requester to subscribe to receive new messages from one or more senders including the identified sender; and send a copy of a new message from the identified sender to one or more notification devices associated with the subscribed requestor.
Fujii et al. (2009/0187758) disclose an LDAP server stores security levels individually assigned to a plurality of destinations and a plurality of users in advance. When a user is authenticated successfully by the LDAP server, a control section of a multi-functional machine obtains the security level of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672